Case 3:20-cv-00783-BRM-DEA Document 17 Filed 08/03/20 Page 1 of 1 PageID: 270




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 MERCK SHARP & DOHME CORP.,
                                                         Civil Action No.
                         Plaintiff,                      3:20-cv-00783-BRM-DEA

                 v.                                      Hon. Brian R. Martinotti, U.S.D.J.
                                                         Hon. Douglas E. Arpert, U.S.M.J.
  SANDOZ INC.,


                         Defendant.                               Filed Electronically

                                      [PROPOSED] ORDER

       THIS MATTER having come before the Court upon the application of Defendant Sandoz

Inc. for the entry of an order granting Defendant’s Motion to Dismiss Counts 1 and 2 of Plaintiff’s

Complaint pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6); having received notice and having

had the opportunity to be heard; and the Court having considered all the papers filed in support

thereof, all papers in opposition thereto, and any oral argument of counsel at any hearing on the

motion, and good cause appearing, hereby ORDERS as follows:

       IT IS on this ____ day of __________ 2020,

       ORDERED that Defendant’s Motion to Dismiss Count 1 of Plaintiff’s Complaint is hereby

GRANTED under Fed. R. Civ. P. 12(b)(1) and 12(b)(6);

       ORDERED that Defendant’s Motion to Dismiss Count 2 of Plaintiff’s Complaint is hereby

GRANTED under Fed. R. Civ. P. 12(b)(1); and

       it is further ORDERED that Counts 1 and 2 of Plaintiff’s Complaint are hereby dismissed

without prejudice.


                                                     ____________________________
                                                     The Honorable Brian R. Martinotti, U.S.D.J.
